DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/09/2020, 03/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities: 
“the at least to holding elements” should be corrected to “the at least two holding elements”
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation “wherein the first printed circuit board and the at least one second printed circuit board are connected to the front housing part by the holding elements,” There is insufficient antecedent basis for the limitation of the holding elements in the claim, as it is unclear from claims 1 and 6, the claims from which claim 9 depends, how exactly 
Claim 12 recites the limitation “further comprising a connecting device for electrically connecting the first printed circuit board and the at least one second printed circuit board. 
wherein the connecting device is configured to compensate for a predetermined tolerance with respect to the alignment of the first printed circuit board with the second printed circuit board”  There is insufficient antecedent basis for this limitation in the claim as claim 1, from which claim 12 depends, is silent regarding a second circuit board. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 10-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrne et al. (US 20100097519) (hereinafter Byrne).
Regarding claim 1, Byrne teaches A camera for a motor vehicle, comprising: 
a housing which is formed from an electrically conductive material (see Byrne paragraph 53 regarding housing made of shielding material); 
a first printed circuit board, on which an image sensor of the camera is arranged (see Byrne paragraph 25 and figure 1b regarding imaging element located on PCB); and 
at least two holding elements, which are connected to the first circuit board and to the housing (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners connecting board and housing on PCB), 
wherein the first printed circuit board is spaced apart from the housing and is electrically connected to the housing by the at least two holding elements (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners electrically connecting to board and housing on PCB and paragraph 32 regarding PCB being spaced from the housing by the coating), 
wherein the housing comprises a front housing part and a rear housing part that are electrically connected to one another (see Byrne paragraph 33 regarding welding front and rear housing and paragraph 53 regarding housing made of shielding material), and 
wherein the front housing part and the rear housing part are connected to one another by a welded connection (see Byrne paragraph 33 regarding welding front and rear housing).
Regarding claim 3, Byrne teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Byrne teaches wherein the first printed circuit board comprises through-openings corresponding to the at least two holding elements, wherein one of the holding elements is guided at least in some areas through one of the through-openings, respectively (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners electrically connecting to board and housing on PCB where the fasters are guided through the openings).  
Regarding claim 4, Byrne teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Byrne teaches wherein on a side facing the at least to holding elements the first circuit board comprises connecting areas corresponding to the at least two holding elements, wherein free ends of the at least two holding elements are connected to the corresponding connecting areas (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners electrically connecting to board and housing on PCB through trace on board- free ends of the holding elements connecting to the connecting areas).  
Regarding claim 5, Byrne teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Byrne teaches wherein on respective front sides the first circuit board comprises connecting areas corresponding to the at least two holding elements and the at least two holding elements comprise contact areas corresponding to the connecting areas, wherein the contact areas face the connecting areas and the connecting areas are connected to the corresponding contact areas (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners electrically connecting to board and housing on PCB through trace on board- free ends of the holding elements connecting to the connecting areas. Determinations of front or rear sides are arbitrary.).  
Regarding claim 10, Byrne teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Byrne teaches wherein the camera comprises a lens device, wherein the first printed circuit board with the image sensor is aligned to the lens device and wherein the lens device is arranged on the front housing part (see Byrne paragraph 36-37 and figure 1b regarding alignment of lens member and imaging element).  
Regarding claim 11, Byrne teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, Byrne teaches wherein the lens device comprises at least one lens and a lens holder for holding at least one lens, wherein the lens holder is formed integrally with the front housing part (see Byrne paragraph 44 regarding lens assembly with optical element and sealing process to integrally form camera and paragraph 36-37 and figure 1b regarding lens member integrated into front housing).  
Regarding claim 13, Byrne teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Byrne teaches A camera system for a motor vehicle comprising 
at least one camera according to claim 1; and 
a computing device (see Byrne paragraph 25 regarding computing device).
Regarding claim 14, Byrne teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, Byrne teaches a camera system according to claim 13; and 
a fastening device for fastening the camera to the motor vehicle (see Byrne paragraphs 46-47 regarding electrical pin or socket or plug connection from camera to vehicle- broadly, these types of electrical connections may be interpreted as fastening the camera to the motor vehicle), 
wherein the fastening device comprises a receiving space in which the camera is at least partially held by a latching connection (see Byrne paragraphs 46-47 regarding electrical .
Regarding claim 15, Byrne teaches A method for producing a camera for a motor vehicle, the method comprising: 
providing a housing, which is formed from an electrically conductive material (see Byrne paragraph 53 regarding housing made of shielding material), and 
a first printed circuit board, on which an image sensor of the camera is arranged (see Byrne paragraph 25 and figure 1b regarding imaging element located on PCB); and 
connecting the first circuit board and the housing with the at least two holding elements such that the first circuit board is held at a distance from the housing and is electrically connected to the housing by the at least two holding elements (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners electrically connecting to board and housing on PCB and paragraph 32 regarding PCB being spaced from the housing by the coating); 
wherein a front housing part and a rear housing part are provided for the housing, the front housing part and the rear housing part being electrically connected to one another by a welded connection (see Byrne paragraph 33 regarding welding front and rear housing and paragraph 53 regarding housing made of shielding material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 20100097519) (hereinafter Byrne) in view of Devota et al. (US 20140313337) (hereinafter Devota).
Regarding claim 2, Byrne teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Byrne does not explicitly teach a solder connection between the holding elements and circuit board as needed for the limitations of claim 2. 
Devota, in a similar field of endeavor, teaches wherein the at least two holding elements and the first printed circuit board are connected to each other by a soldered connection, respectively (see Devota paragraph 35 regarding soldered connections on the leads of the PCB. It is obvious that in combination with Byrne the soldered PCB leads may be connected to the holding elements that electrically connect the PCB to the housing).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Byrne to include the teaching of Devota by having soldered PCB leads connected to the holding elements that electrically connect 
One would be motivated to combine these teachings in order to provide teachings relating to imaging systems or vision systems for vehicles (see Devota paragraph 2).
Claims 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 20100097519) (hereinafter Byrne) in view of Mano et al. (US 20110279675) (hereinafter Mano).
Regarding claim 6, Byrne teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Byrne does not explicitly teach a second PCB as needed for the limitations of claim 6. 
Mano, in a similar field of endeavor, teaches further comprising at least one second printed circuit board, which is electrically connected to the housing and the first printed circuit board, wherein the at least one second printed circuit board arranged in an internal space of the housing (see Mano paragraph figure 1 and paragraph 61 regarding first and second substrates within housing). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Byrne to include the teaching of Mano by incorporating the teaching of a second PCB within the environment of a vehicle camera. One of ordinary skill would recognize that Byrne and Mano are analogous in the field of vehicle cameras.
One would be motivated to combine these teachings in order to provide teachings relating to a camera module mainly used as a vehicle-mounted camera module (see Mano paragraph 7).
Regarding claim 7, the combination of Byrne and Mano teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Byrne and Mano teaches wherein the first circuit board is connected to the front housing part by the at least two holding elements (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners connecting board and housing on PCB), and 
the at least one second circuit board is connected to the rear housing part by further holding elements (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners connecting board and housing on PCB- in combination with Mano it would be obvious that the second PCB may be connected to the rear housing part by an analogous, symmetric method as the first board as a matter of design choice. One of ordinary skill in the art would be able to arrive at this combination without undue experimentation).
Regarding claim 8, the combination of Byrne and Mano teaches all aforementioned limitations of claim 7, and is analyzed as previously discussed.
Furthermore, the combination of Byrne and Mano teaches wherein the at least one second printed circuit board comprises through-openings corresponding to the further holding elements wherein one of the further holding elements is guided at least in some areas through one of the through-openings, respectively, and wherein the further holding elements are each deformed in such a way that the second printed circuit board is held to the deformed further holding elements (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners connecting board and housing on PCB- in combination with Mano it would be obvious that the second PCB may be connected to the rear housing part by an .
Regarding claim 9, the combination of Byrne and Mano teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Byrne and Mano teaches wherein the first printed circuit board and the at least one second printed circuit board are connected to the front housing part by the holding elements (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners connecting board and housing on PCB- in combination with Mano it would be obvious that the second PCB may be connected to the rear housing part by an analogous, symmetric method as the first board as a matter of design choice. One of ordinary skill in the art would be able to arrive at this combination without undue experimentation).  
Regarding claim 12, Byrne teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Byrne does not explicitly teach a second PCB and connecting device as needed for the limitations of claim 12. 
Mano, in a similar field of endeavor, teaches further comprising a connecting device for electrically connecting the first printed circuit board and the at least one second printed circuit board (see Mano paragraph 61 regarding cable connector between first and second substrates), 
wherein the connecting device is configured to compensate for a predetermined tolerance with respect to the alignment of the first printed circuit board with the second printed circuit board (see Mano paragraph 61 regarding cable connector between first and .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Byrne to include the teaching of Mano by incorporating the teaching of a second PCB with a connecting device to a first PCB within the environment of a vehicle camera. One of ordinary skill would recognize that Byrne and Mano are analogous in the field of vehicle cameras.
One would be motivated to combine these teachings in order to provide teachings relating to a camera module mainly used as a vehicle-mounted camera module (see Mano paragraph 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483